Citation Nr: 0326872	
Decision Date: 10/08/03    Archive Date: 10/20/03

DOCKET NO.  97-08 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for the 
service-connected left iliac crest avulsion fracture.  

2.  Entitlement to a rating in excess of 20 percent for the 
service-connected arthritis of the low back, right hip, and 
knees.  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


REMAND

On April 17, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded an orthopedic 
examination to show the nature and extent 
of disability of the low back, right hip 
and knees.  Send the claims folder to the 
examiner for review and all necessary 
diagnostic testing should be 
accomplished.  All disability should be 
evaluated in relation to its history with 
emphasis on the limitation of activity 
and functional loss due to pain imposed 
by the disabilities at issue in light of 
the whole recorded history.  All of the 
following points of development must be 
accomplished.

a)  The examiner should provide complete 
range of motion studies for the low back, 
right hip and knees.

b) The examiner should indicate whether 
there is any pain, weakened movement, 
excess fatigability, or incoordination on 
movement of the low back, right hip or 
knees, and whether there is likely to be 
additional range of motion loss of the 
service-connected low back, right hip and 
knees due to any of the following:  (1) 
pain on use, including flare-ups;  (2) 
weakened movement; (3) excess 
fatigability; or  (4) incoordination.  
The above determinations must, if 
feasible, be expressed in the degree of 
the additional range of motion loss due 
to pain on use or during flare-ups.  If 
the examiner is unable to make any of the 
above determinations, it should be so 
indicated on the record.  

c) The examiner should indicate whether 
there is evidence of characteristic pain 
on motion of the low back, muscle spasm 
on extreme forward bending, unilateral 
loss of lateral spine motion in a 
standing position, listing of the whole 
spine to the opposite side, marked 
limitation of forward bending in standing 
position, positive Goldthwaite's sign, 
loss of lateral motion with osteo-
arthritic changes, narrowing or 
irregularity of joint space, abnormal 
mobility on forced motion, narrowing or 
irregularity of joint space, or some of 
the above with abnormal mobility on 
forced motion.  

d)  The examiner should indicate whether 
there is evidence of mild intervertebral 
disc disease, moderate intervertebral 
disc disease with recurring attacks, 
severe intervertebral disc disease with 
recurring attacks with intermittent 
relief, or  pronounced intervertebral 
disc disease with persistent symptoms 
compatible with sciatic neuropathy with 
characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the 
site of diseased disc with little 
intermittent relief.  

e)  The examiner should indicate whether 
there is evidence of intervertebral disc 
syndrome with incapacitating episodes 
having a total duration of at least six 
weeks during the past 12 months; whether 
there is evidence of intervertebral disc 
syndrome with incapacitating episodes 
having a total duration of at least four 
weeks but less than six weeks during the 
past 12 months; whether there is evidence 
of intervertebral disc syndrome with 
incapacitating episodes having a total 
duration of at least two weeks but less 
than four weeks during the past 12 
months; or whether there is evidence of 
intervertebral disc syndrome with 
incapacitating episodes having a total 
duration of at least one week but less 
than two weeks during the past 12 months.  
The examiner must detail for the record 
all orthopedic and neurologic signs and 
symptoms resulting from intervertebral 
disc syndrome that are present 
constantly, or nearly so.

f)  The examiner should review x-rays 
reports of the low back and indicate 
whether there is evidence of a 
demonstrable deformity of a vertebral 
body of the lumbosacral segment of the 
low back.

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	S. KELLER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



